 
 
I 
108th CONGRESS
2d Session
H. R. 5309 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Costello introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To extend the filing deadline for certain Medicare claims to account for a delay in processing adjustments from secondary payor status to primary payor status. 
 
 
1.Extending the filing deadline for certain medicare claims to account for a delay in processing adjustments from secondary to primary payor status 
(a)Extension of claims filing periodNotwithstanding sections 1814(a)(1) and 1835(a)(1) of the Social Security Act (42 U.S.C. 1395f(a)(1), 1395n(a)(1)), claims described in subsection (b) may also be filed under parts A and B of title XVIII of the Social Security Act during the 1-year period beginning on the date of the enactment of this Act. 
(b)Claims describedFor purposes of subsection (a), a claim described in this subsection is a claim for items and services that are furnished— 
(1)on or after January 1, 1987, and before August 10, 1993; and 
(2)to an individual during the period beginning on the date the individual’s status under section 1862(b)(2) of the Social Security Act (42 U.S.C. 1395y(b)(2)) changes from having a group health plan that is primary plan to no longer having such a plan that is a primary plan and ending on the date of completion of the change of status. 
 
